Citation Nr: 0840313	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  04-40 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  This case was remanded by the 
Board in April 2008 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2008).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability (TDIU): that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a) (2008).  In such an instance, if there is 
only one service-connected disability, it must be rated at 60 
percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  
Individual unemployability must be determined without regard 
to any nonservice connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2008); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Service connection is currently in effect for patellofemoral 
syndrome with chondromalacia of the left knee, rated as 10 
percent disabling, degenerative changes of the left knee 
associated with patellofemoral syndrome with chondromalacia 
of the left knee, rated as 10 percent disabling, 
patellofemoral syndrome with chondromalacia of the right 
knee, rated as 20 percent disabling, pelvic obliquity with 
myofascial back pain associated with bilateral 
chondromalacia, rated as 10 percent disabling, and bilateral 
hearing loss, rated as noncompensable.  The veteran's 
combined disability rating is 50 percent when a bilateral 
factor of 3.5 percent is taken into account.  See 38 C.F.R. 
§ 4.25, Table I (2008).  Therefore, the percentage criteria 
of 38 C.F.R. § 4.16(a) have not been met.

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b).

A March 2002 VA medical report stated that the veteran was 
taking Percocet for knee pain with limited relief.  The 
report stated that the veteran was given a prescription for 
Percocet.

A second March 2002 VA medical report stated that the 
veteran's service-connected knee disorder

has worsened to the point that he is no 
longer able to perform the only work that 
he has been trained to do.  He is 
employed in the insulation/construction 
industry and is required to climb 
scaffolding at great heights as well as 
climb stairs, kneel, etc.  His knee 
condition will no longer allow him to 
perform these duties without significant 
pain.  In addition, the narcotic pain 
medication that [the veteran] requires to 
reduce the pain also prohibits him from 
climbing or performing any other duties 
which might be eff[e]cted by the altered 
mental status that could come from 
narcotic use.

Thus, [the veteran] should be considered 
disabled from the current work that he is 
trained to do.  He should be offered 
vocational rehabilitation and may be able 
to perform other work that does not cause 
stress to his knees.

A third March 2002 VA medical report dated the same day 
stated that the veteran was "unable to perform his duties in 
[the] insulation field due to the pain of [his] knees and 
[t]he med[ication]s needed for pain relief and [he is] not 
trained to do anything else[.  He should] be considered 
disabled for the type of work he is doing and should" be 
referred for Vocational Rehabilitation.  The medical evidence 
of record shows that the veteran underwent arthroscopic knee 
surgery in March 2002

An October 2002 VA medical report stated that the veteran's 
knee pain improved for 2 weeks after surgery, but then 
returned to chronic pain status.

A November 2002 private medical report stated that the 
veteran's prescription medication included Percocet 4 times 
per day.  The examiner stated that the veteran's degenerative 
joint disease resulted in moderate impairment.

A November 2002 Social Security Administration disability 
determination stated that the veteran's primary diagnosis was 
degenerative joint disease.  No secondary diagnosis was 
listed.  The veteran was found to not be disabled.

A December 2002 VA medical report stated that the veteran's 
bilateral knee pain was not responding to surgery or 
exercise.

An April 2003 VA joints examination report stated that the 
veteran took Percocet at least 4 times per day.

A May 2003 private medical report stated that the veteran's 
prescription medication included Morphine Sulfate 2 times per 
day.  The examiner stated that the veteran's bilateral knee 
disorder would limit the veteran from prolonged climbing, 
squatting, or bending, but that the impairment would be mild.

A May 2003 private medical report stated that the veteran's 
complains of pain "far exceed the objective evidence of 
direct observation of joint damage. . . . [the veteran's] 
alleged work limitations are not supported by the objective 
data [and] cannot be considered credible."

A May 2003 VA medical report stated that the veteran's 
prescription medication included Morphine Sulfate 2 times per 
day and Oxycodone 4 times per day.

In a July 2003 VA medical report, the veteran complained of 
increasing knee pain due to thickening in the right knee 
area.  The examiner stated that the veteran would continue to 
take Oxycodone.

In July 2003, a VA Vocational Rehabilitation and Employment 
examiner stated that the veteran became eligible for 
Vocational Rehabilitation services in February 2003.  The 
examiner reported that

[t]hrough this process it has been 
discovered and substantiated with medical 
records that [the veteran] is taking a 
significant amount of pain medication on 
a daily basis to control his pain.  
Therefore, it is felt at this time by 
this Vocational Rehabilitation Counselor 
that establishing a vocational goal with 
the pursuit of successful employment is 
not currently feasible.

A July 2003 Social Security Administration disability 
determination stated that the veteran's primary diagnosis was 
status post arthroscopy of the right knee and his secondary 
diagnosis was personality disorders.  The veteran was found 
to not be disabled.

A July 2003 VA letter stated that the veteran was denied 
Vocational Rehabilitation and Employment services.  The 
letter stated that "it is not reasonable to expect [the 
veteran] to be able to train for or get a suitable job at 
this time."  The reasons give for the decision were "[t]he 
amount and type of pain medication taken on a daily basis.  
Also, the recommended surgery for [the veteran's] arm."

A September 2003 Social Security Administration disability 
determination stated that the veteran's primary diagnosis was 
status post arthroscopy of the right knee and his secondary 
diagnosis was personality disorders.  The veteran was found 
to not be disabled.

An April 2004 Social Security Administration appellate 
decision found that the veteran had severe impairments of the 
left and right knees, low back, Barrett's Esophagitis, hiatal 
hernia, and sleep apnea.  The decision stated that the 
veteran's "allegations of limitations, including pain, are 
supported by the objective medical evidence and are entirely 
credible" and that the veteran "does not retain the 
residual functional capacity to perform even sedentary work 
on a sustained, competitive basis."  The report further 
stated that the veteran was unable to perform his previous 
work and could not "make an adjustment to any work that 
exists in significant numbers in the national economy."  The 
decision concluded that the veteran was disabled for the 
purposes of the Social Security Act and that the period of 
disability began on March 9, 2002.

A June 2004 private psychiatric report stated that "the 
combination of the [veteran's] reduced attention and memory, 
his pain-related difficulties, his chronic depression, and 
his preoccupation with health-related matters likely produce 
a debilitating condition which renders [him] unable to 
function effectively in every day life circumstances."

An August 2005 VA medical report stated that the veteran's 
prescription medication included Morphine Sulfate 3 times per 
day for chronic pain.

A November 2006 VA joints examination report stated that the 
veteran's current treatment for his bilateral knee condition 
was Morphine 3 times per day.  The veteran was unable to 
stand for more than 15 minutes and unable to walk more than 
50 yards.  The examiner stated that the veteran's knee 
disorders "would have a moderately severe negative effect on 
employment of a physical nature.  They would have a mild 
negative effect on sedentary employment."

A December 2006 request for employment information form was 
returned by the veteran's last employer.  The employer stated 
that the veteran was employed for 8 hours per day, 40 hours 
per week, from March 1987 to June 2002.  The report stated 
that the veteran last work and was last paid in March 2002.  
The employer stated that the veteran retired due to a 
disability and was receiving monthly disability retirement 
benefits.

The medical evidence of record clearly shows that the veteran 
is currently unable to perform his prior occupation.  This is 
substantiated by the VA medical records, private medical 
records, Social Security Administration records, VA 
Vocational Rehabilitation and Employment records, and the 
information provided by his employers.  However, the medical 
evidence of record clearly shows that the veteran has been 
prescribed high strength pain medications specifically for 
his bilateral knee pain since March 2002, to specifically 
include Percocet, Oxycodone, and Morphine Sulfate.  
Furthermore, the VA Vocational Rehabilitation and Employment 
department has concluded that the veteran cannot continue in 
his former area of employment and cannot be retrained as long 
as he continues to take these prescription medications.  
While the VA Vocational Rehabilitation and Employment records 
show that the veteran could be retrained if he were to be 
taken off of these prescription medications, the medical 
evidence of record shows that the veteran not only continues 
to receive these prescriptions, but that they have 
consistently increased in strength and frequency of use over 
time.  Accordingly, the VA Vocational Rehabilitation and 
Employment determination that the veteran cannot be retrained 
remains valid to the present time.

There is also evidence that multiple nonservice-connected 
disabilities contribute to the veteran's current 
unemployability, specifically the Social Security 
Administration appellate decision.  However, that decision 
also stated that the veteran's disability began in March 
2002.  The medical evidence of record and the November 2002 
Social Security Administration disability determination show 
that at that time, the veteran's only significant disability 
was his bilateral knee disorder.  As such, the veteran's 
bilateral knee disorder alone was considered disabling for 
Social Security Administration purposes, and the other 
disorders listed in the Social Security Administration 
appellate decision are simply additional conditions that also 
cause severe impairment with the veteran's employability.  
These additions do not alter the underlying disabling nature 
of the veteran's bilateral knee disorder.

Accordingly, the Board finds that this evidence reflects the 
type of situation that warrants consideration of an extra-
schedular evaluation under the provisions of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b).  38 C.F.R. §§ 3.321(b)(1), 
4.16(b) (2008).  Accordingly, the issue must be remanded to 
the RO so that it may refer this claim to the Compensation 
and Pension Service for extra-schedular consideration.

Accordingly, the case is remanded for the following actions:

1.	The RO must refer the appeal to the 
Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration on the issue of 
entitlement to TDIU.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b). 

2.	Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.  If the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

